           Case 1:19-cv-03355-VSB Document 41 Filed 09/15/20 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
                                                          :                     9/15/2020
NUSANTARA FOUNDATION INC. and                             :
DEVIRA EDITHA CHERMANSYAH,                                :
                                                          :
                                        Plaintiffs,       :    19-CV-3355 (VSB)
                                                          :
                      - against -                         :   OPINION & ORDER
                                                          :
                                                          :
U.S. DEPARTMENT OF STATE;                                 :
MICHAEL R. POMPEO, in his official                        :
capacity as Secretary; JOSEPH R.                          :
DONOVAN, Jr., in his official capacity as                 :
Ambassador to Indonesia,                                  :
                                                          :
                                         Defendants. :
--------------------------------------------------------- X

Appearances:

Edward J. Cuccia
Edward J. Cuccia, PC
New York, NY
Counsel for Plaintiff

Rebecca Ruth Friedman
Simon Nakajima
U.S. Attorney’s Office, SDNY
New York, New York
Counsel for Defendants

VERNON S. BRODERICK, United States District Judge:

        Plaintiffs Nusantara Foundation Inc. (“Nusantara Foundation”) and Devira Editha

Chermansyah (“Chermansyah”) (collectively “Plaintiffs”) bring this action under the Mandamus

Act, 28 U.S.C. § 1361, and the Administrative Procedure Act (“APA”), 5 U.S.C. § 701 et seq.,

seeking judicial review of the denial by the U.S. Department of State (“DOS”) of issuance of an

R-1 religious worker visa to Chermansyah to teach Islamic religious studies at Nusantara

Foundation. Defendants U.S. Department of State, Michael R. Pompeo (“Pompeo”)—in his
           Case 1:19-cv-03355-VSB Document 41 Filed 09/15/20 Page 2 of 8




official capacity as Secretary of the Department of State—and Joseph P. Donovan

(“Donovan”)—in his official capacity as Ambassador to Indonesia—(collectively “Defendants”),

move to dismiss Plaintiff’s First Amended Complaint under Federal Rule of Civil Procedure

12(b)(6) and the doctrine of consular nonreviewability. Because Defendants have identified a

“facially legitimate and bona fide reason,” Kleindienst v. Mandel, 408 U.S. 753, 769-70 (1972),

for Chermansyah’s visa denial, Defendants’ motion to dismiss is GRANTED.

                 Factual Background1

        Nusantara Foundation is a tax exempt § 501(c) religious organization located in New

York, New York, and Chermansyah is a citizen of Indonesia. (FAC ¶ 10–12.) Nusantara

Foundation is a Sunni Islamic religious foundation that promotes interfaith dialogue and offers

classes to further the understanding of the Islamic faith. (FAC ¶ 17.) Chermansyah is a member

of the Sunni Islamic faith, and is an Islamic religious studies teacher residing in Indonesia. (Id. ¶

18.)

         On or about January 2, 2017, Nusantara Foundation filed an R-1 religious worker visa

petition on behalf of Chermansyah with the Department of Homeland Security (“DHS”). (Id. ¶

19.) That R-1 religious worker visa petition was received and assigned the Receipt Number

WAC-17-097-50644. (Id.) On October 5, 2017, DHS approved that R-1 religious worker visa

petition and the matter was transferred to the Indonesia Embassy for visa issuance. (Id. ¶ 20.)



1
  This factual background is derived from the allegations in Plaintiffs’ First Amended Complaint. (Doc. 32 (the
“FAC”).) I assume the allegations set forth in the First Amended Complaint to be true for purposes of this motion.
See Kassner v. 2nd Ave. Delicatessen Inc., 496 F.3d 229, 237 (2d Cir. 2007). However, my references to these
allegations should not be construed as a finding as to their veracity, and I make no such findings in this Opinion &
Order. In addition to the First Amended Complaint, I take judicial notice of the letter attached as Exhibit 1 to the
Declaration of Bryan M. Giblin, submitted by Defendants. (Doc. 36-1 (“Aug. 6, 2019 Letter”).) This letter is
authored by the U.S. Embassy in Jakarta, is dated August 6, 2019, and is addressed to Plaintiff Chermansyah, (id.),
and has been incorporated by reference in the First Amended Complaint, (FAC ¶ 23). See Chambers v. Time
Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002) (A complaint is “deemed to include . . . any statements or documents
incorporated in it by reference.”).



                                                         2
              Case 1:19-cv-03355-VSB Document 41 Filed 09/15/20 Page 3 of 8




On October 20, 2017 and again on July 27, 2018,2 Chermansyah appeared at the Indonesia

Embassy for R-1 religious worker visa interviews. (Id. ¶ 21.) After each interview, the

Indonesia Embassy found Chermansyah ineligible for an R-1 religious worker visa and denied

the applications. (Id. ¶ 22.) On August 6, 2019, subsequent to the filing of the instant action, a

consular officer of the United States at the Indonesian Embassy provided a letter addressed to

Ms. Chermansyah. (Id. ¶ 23; see also Aug. 6, 2019 Letter.) The letter set forth the bases for the

visa denials described above, specifically that on two separate occasions, consular officers

determined that Chermansyah was “ineligible for a visa under Section 214(b) of the INA” and

that Chermansyah “failed to demonstrate that [her] activities would be consistent with [her]

intended visa classification and that [she] would depart the United States upon conclusion of R

status.” (FAC ¶ 23; see also Aug. 6, 2019 Letter (citing 9 F.A.M. 402.16-6; 8 C.F.R. 214.2(r).)

As a result of DOS’ actions, Nusantara Foundation is unable to utilize the services of

Chermansyah as an R-1 religious worker and Islamic religious studies teacher and is unable to

have Chermansyah present her views in the United States. (Id. ¶ 24.)

                     Procedural History

           Plaintiffs filed the Complaint in this action on April 23, 2019. (Doc. 10.)3 After

Defendants filed a motion to dismiss the Complaint on October 10, 2019, (Docs. 27–30),

Plaintiffs filed the First Amended Complaint, (Doc. 32), and I entered an Order denying

Defendants’ initial motion to dismiss as moot, (Doc. 33). On November 14, 2019, Defendants

filed a motion to dismiss Plaintiffs’ First Amended Complaint, supported by a memorandum of


2
  As noted by Defendants, the First Amended Complaint states that Chermansyah’s second interview occurred on
October 23, 2017. (FAC ¶ 21.) The August 6, 2019 Letter provided by Defendants clarifies that the second
interview occurred on July 27, 2018, and Plaintiffs’ opposition memorandum of law does not dispute this
clarification of the record. Accordingly, I assume without deciding that Chermansyah’s second interview at the
Indonesian Embassy occurred on July 27, 2018.
3
    The Clerk deemed deficient Plaintiffs’ initial attempts to file the Complaint. (See Docs. 1, 2, 7, 8, 9.)



                                                              3
          Case 1:19-cv-03355-VSB Document 41 Filed 09/15/20 Page 4 of 8




law and the Declaration of Bryan M. Giblin (“Giblin Decl.”). (Docs. 34–36.) On December 4,

2019, Plaintiffs filed a memorandum of law in opposition to Defendants’ motion. (Doc. 37.)

Briefing on this motion was complete when Defendants filed their reply memorandum of law on

December 13, 2019. (Doc. 40.)

               Legal Standards

       To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), “a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). A claim will have “facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. This standard demands “more than a sheer possibility

that a defendant has acted unlawfully.” Id. “Plausibility . . . depends on a host of considerations:

the full factual picture presented by the complaint, the particular cause of action and its elements,

and the existence of alternative explanations so obvious that they render plaintiff’s inferences

unreasonable.” L-7 Designs, Inc. v. Old Navy, LLC, 647 F.3d 419, 430 (2d Cir. 2011).

       In considering a motion to dismiss, a court must accept as true all well-pleaded facts

alleged in the complaint and must draw all reasonable inferences in the plaintiff’s favor.

Kassner, 496 F.3d at 237. “A complaint is deemed to include any written instrument attached to

it as an exhibit or any statements or documents incorporated in it by reference.” Nicosia v.

Amazon.com, Inc., 834 F.3d 220, 230 (2d Cir. 2016) (internal quotations and citation omitted).

A court “may also consider matters of which judicial notice may be taken” in ruling on a motion

to dismiss. Staehr v. Hartford Fin. Servs. Grp., Inc., 547 F.3d 406, 425 (2d Cir. 2008). A

complaint need not make “detailed factual allegations,” but it must contain more than mere




                                                  4
            Case 1:19-cv-03355-VSB Document 41 Filed 09/15/20 Page 5 of 8




“labels and conclusions” or “a formulaic recitation of the elements of a cause of action.” Iqbal,

556 U.S. at 678 (internal quotation marks omitted). Finally, although all allegations contained in

the complaint are assumed to be true, this tenet is “inapplicable to legal conclusions.” Id.

                  Discussion

         Defendants argue that the doctrine of consular non-reviewability bars consideration of

Plaintiffs’ claims. Plaintiffs “agree that visa denials are generally not subject to judicial review,”

but “rely upon the Second Circuit case, American Academy Of Religion v. Napolitano, 573 F.3d

115 (2d Cir. 2009)[,] and contend that, because this matter clearly implicates a constitutional

right, this matter falls into an exception to the general rule of consular non-reviewability which

therefore subjects this matter to limited judicial review.” (Doc. 37, at 1.)4 I agree that this case

falls under the exception articulated in American Academy Of Religion, but find that Defendants

have identified a “facially legitimate and bona fide reason,” Mandel, 408 U.S. at 769–70, for

Chermansyah’s visa denial, and must therefore grant Defendants’ motion to dismiss.

                  A.       Applicable Law

          The doctrine of consular non-reviewability generally bars courts from reviewing a

consular officer’s denial of a visa. See Am. Acad. Of Religion, 573 F.3d at 123; see also Xian

Yong Zeng v. Pompeo, 740 F. App’x 9, 11 (2d Cir. 2018) (summary order). In Kleindienst v.

Mandel, 408 U.S. 753 (1972), however, the Supreme Court identified a narrow exception to this

doctrine for claims by United States citizens alleging violations of their First Amendment

association rights based on the denial of visas to foreign nationals. See Xian Yong Zeng, 740 F.

App’x at 10 (referencing the “narrow exception” to the doctrine of consular non-reviewability



4
  Because Plaintiffs concede that “an alien cannot assert any right to judicial review,” (Doc. 37, at 4), and ask me to
apply a limited exception to consular non-reviewability based only on Nusantara Foundation’s First Amendment
rights, Plaintiff Chermansyah’s claims are dismissed without considering the application of Mandel.



                                                           5
          Case 1:19-cv-03355-VSB Document 41 Filed 09/15/20 Page 6 of 8




“where a plaintiff alleges that the denial of a visa to a visa applicant violated the plaintiff’s First

Amendment right to have the applicant present his views in this Country”); Am. Acad. Of

Religion, 573 F.3d at 125 (“[W]here a plaintiff, with standing to do so, asserts a First

Amendment claim to have a visa applicant present views in this country, we should apply

Mandel to a consular officer’s denial of a visa.”). The scope of such review is extremely limited,

and “when the Executive exercises [its] power [] on the basis of a facially legitimate and bona

fide reason, the courts will neither look behind the exercise of that discretion, nor test it by

balancing its justification against the First Amendment interests of those who seek personal

communication with the applicant.” Id. (quoting Mandel, 408 U.S. at 769–70).

        “[T]he identification of both a properly construed statute that provides a ground of

exclusion and the consular officer’s assurance that he or she knows or has reason to believe that

the visa applicant has done something fitting within the proscribed category constitutes a facially

legitimate reason. . . . [And] the absence of an allegation that the consular officer acted in bad

faith satisfies the requirement that the reason is bona fide.” Id. at 126. Regarding the adequacy

of evidence supporting a consular officer’s denial of a visa, courts in the Second Circuit “have to

take literally the statement in Mandel that courts may not ‘look behind’ exclusion decisions,

[including] . . . the consular officer’s decision that a statutory ground of inadmissibility applies to

the visa applicant, at least in the absence of a well supported allegation of bad faith, which would

render the decision not bona fide.” Id. at 137. In other words, a court will not question a

consular officer’s determination “where [the] consular officer relies on a statutory ground of

inadmissibility, unless the plaintiff affirmatively proffers ‘a well supported allegation of bad

faith.’” Xian Yong Zeng, 740 F. App’x at 11 (quoting Am. Acad. Of Religion, 573 F.3d at 137).




                                                   6
          Case 1:19-cv-03355-VSB Document 41 Filed 09/15/20 Page 7 of 8




               B.      Application

       It is clear from the contents of the August 6, 2019 letter that Defendants have provided a

“facially legitimate and bona fide reason,” Mandel, 408 U.S. at 769–70, for Chermansyah’s visa

denial, and Plaintiffs’ conclusory allegations to the contrary are not persuasive. The August 6,

2019 letter from the U.S. Embassy in Jakarta explains that “[p]ursuant to Section 214(b) of the

Immigration and Nationality Act, [Chermansyah] [is] presumed to be an immigrant until [she]

establish[es] to the satisfaction of a consular officer that [she] [is] entitled to R1 nonimmigrant

status.” (Aug. 6, 2019 Letter.) The letter further explains that “[a] refusal under INA 214(b) is

appropriate in situations where a consular officer concludes that the applicant does not intend to

depart the United States upon conclusion of R status, or if she fails to establish the qualifications

necessary for the religious vocation in which she intends to engage in the United States.” (Id.)

Additionally, the letter states that “a denial under Section 214(b) also is appropriate if an

applicant fails to demonstrate that her intended activities in the United States would be consistent

with the classification” sought. (Id.) The letter then explains that Chermansyah’s visa was

denied because “the consular officer found that [she] failed to demonstrate that [her] activities

would be consistent with [her] intended visa classification and that [she] would depart the United

States upon conclusion of R status.” (Id.) Thus, by identifying that “[the] consular officer

relie[d] on a statutory ground of inadmissibility,” Xian Yong Zeng, 740 F. App’x at 11,

Defendants have pointed to a “facially legitimate,” Am. Acad. Of Religion, 573 F.3d at 125

(quoting Mandel, 408 U.S. at 769–70), reason for Chermansyah’s visa denial. See United States

v. Saipov, 412 F. Supp. 3d 295, 301–02 (S.D.N.Y. 2019) (“Failure to establish nonimmigrant

intent is a recognized ground for denial of a visa application under the Immigration and




                                                  7
          Case 1:19-cv-03355-VSB Document 41 Filed 09/15/20 Page 8 of 8




Nationality Act . . . and the State Department’s explanation for its denial of Saipov’s Relatives’

visa applications is therefore sufficient to satisfy Mandel.”).

        Plaintiffs offer entirely conclusory allegations in opposition to the August 6, 2019 letter,

and do not even attempt to “affirmatively proffer[] ‘a well supported allegation of bad faith.’”

Xian Yong Zeng, 740 F. App’x at 11 (quoting Am. Acad. Of Religion, 573 F.3d at 137). Instead,

Plaintiffs “contend that the two ‘reasons’ provided [by Defendants] are simple boilerplate and do

not provide enough information or rationale to properly explain the denial or even to allow this

Court to review the matter.” (Doc. 37, at 6.) This, however, is not the proper standard of review

under Mandel. Accordingly, I find that Defendants have satisfied their “minimal burden of

providing a bona fide reason for denying the visa, and [I] will not ‘look behind the exercise of

[the consulate’s] discretion.’” Id. (quoting Am. Acad. Of Religion, 573 F.3d at 125 (quoting

Mandel, 408 U.S. at 769–70)).

               Conclusion

        For the foregoing reasons, Defendants’ motion to dismiss is GRANTED. The Clerk of

Court is respectfully directed to terminate the open motion at Document 34 and to close this

case.

SO ORDERED.

Dated: August 10, 2020
       New York, New York

                                                      ______________________
                                                      Vernon S. Broderick
                                                      United States District Judge




                                                  8
